Citation Nr: 1033463	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the neck and arthritis of the upper and lower spine.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 
1958 and from September 1959 to March 1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  

A hearing was held on June 28, 2010, in Huntington, West 
Virginia, before Kathleen K. Gallagher, a Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board observes that the Veteran and his representative had 
previously indicated at a March 2010 hearing before a decision 
review officer that they wanted to withdraw the issue of 
entitlement to service connection for colon cancer.  However, 
they once again raised the issue during the June 2010 hearing 
before the Board and were allowed to provide testimony regarding 
colon cancer.  As such, the Board essentially waived any 
objections it might have and implicitly accepted the Veteran's 
appeal.  Based on the foregoing, the Board may fairly construe 
the Veteran's appeal as encompassing the issue of entitlement to 
service connection for colon cancer.  Cf. Percy v. Shinseki, 23 
Vet. App. 37 (2009); see also Marsh v. West, 11 Vet. App. 468, 
470-72 (1998) (Board has an obligation to assess its own 
jurisdiction on appealed claims); see, e.g., Rowell v. Principi, 
4 Vet. App. 9, 17 (1993) (failure by appellant to file a 
substantive appeal with respect to this claim does not 
automatically foreclose his appeal, render the claim final, or 
otherwise deprive the Board of jurisdiction); see, e.g., Beryle 
v. Brown, 9 Vet. App. 24, 28 (1996) (holding that where Board 
proceeded to review claims on appeal where no Substantive Appeal 
was filed, Board implicitly waived the filing requirement of the 
Substantive Appeal as to those claims).  Accordingly, the Board 
finds that the issue of entitlement to service connection for 
colon cancer is on appeal.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
tinnitus; however, during the pendency of the appeal, the RO 
granted that benefit in a June 2010 rating decision.  
Accordingly, the issue of entitlement to service connection for 
tinnitus no longer remains in appellate status, and no further 
consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To obtain additional treatment records, to 
afford the Veteran a VA examination, and to develop a claim of 
service connection based on exposure to contaminated water and 
herbicides.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Veteran has contended that he was treated for his back as a 
civilian at MacDill Air Force Base between 1978 and 1979.  His 
wife also submitted a lay statement in January 2007 in which she 
recalled that he had received treatment at MacDill Air Force Base 
from 1978 to 1979 during which time an x-ray revealed severe 
degenerative arthritis.  She further noted that the Veteran was 
prescribed pain medication there and was seen for an eye 
examination.  Several attempts have been made to obtain these 
records, but those attempts have been unsuccessful.  However, it 
is unclear from the requests and responses as to whether the 
search was limited to military records.  As pointed out by the 
Veteran's representative at the June 2010 hearing, civilian 
medical records may be maintained separate from military records.  
Therefore, the RO should attempt to obtain and associate with the 
claims file the Veteran's civilian medical records from MacDill 
Air Force Base.

The Board also notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service connection 
for a sleep disorder.  Recent private medical records reflect an 
evaluation for a sleep disorder, and the Veteran has contended 
that such a disorder is secondary to his service-connected 
posttraumatic stress disorder (PTSD) and tinnitus.  However, the 
evidence of record does not include a medical opinion addressing 
whether he currently has a sleep disorder that was caused or 
aggravated by his service-connected disabilities.  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and etiology 
of any sleep disorder that may be present.

In addition, the Veteran has alleged that he developed colon 
cancer as a result of his exposure to contaminated water at Camp 
Lejeune in North Carolina, and in the alternative, due to 
herbicide exposure in Vietnam.  The Board notes that the Director 
of Compensation and Pension Service issued Training Letter 10-03 
in April 2010 in which it was acknowledged that persons residing 
or working at the U.S. Marine Corps Base at Camp Lejeune from the 
1950s to the mid-1980s were potentially exposed to drinking water 
contaminated with volatile organic compounds.  Two of the eight 
water treatment facilities supplying water to the base were 
contaminated with either tricholoroethylene (TCE) or 
tetrachloroethylene (perchloroethylene, or PCE) from an off-base 
dry cleaning facility.  The Department of Health and Human 
Services' Agency for Toxic Substances and Disease Registry 
(ATSDR) estimated that TCE and PCE drinking water levels exceeded 
current standards from 1957 to 1987 and represented a public 
health hazard.  In addition to TCE and PCE, ATSDR has also 
indicated that high concentrations of benzene, Vinyl Chloride, 
and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the 
drinking water system.  The Director also noted in Training 
Letter 10-03 that the National Research Council of the National 
Academies of Science released a report in June 2009, which found 
that scientific evidence for any health problems from past water 
contamination is limited.  The evidence for the amounts, types, 
and locations of contamination were not well recorded at the time 
and cannot now be extrapolated.  Therefore, conclusive proof of 
harmful health effects is unlikely to be resolved with any 
further studies.  As such, the Director indicated that disability 
claims based on exposure to contaminated water at Camp Lejeune 
must be handled on a case-by-case basis.  It was noted that 
actual service at the installation during the timeframe of water 
contamination must be established.  

In this case, the Veteran's service treatment records do document 
multiple examinations performed at Camp Lejeune.  However, it 
does not appear that the claim for service connection has been 
developed to determine whether the Veteran currently has colon 
cancer due to possible exposure to contaminated water.  
Therefore, the RO should determine whether the Veteran served at 
Camp Lejeune and whether he may have been exposed to the 
contaminated water and developed colon cancer as a result.  

The Board also finds that additional evidence is needed to 
address the Veteran's contention that he has colon cancer related 
to Agent Orange exposure.  Although colon cancer is not on the 
list of diseases that VA has associated with Agent Orange 
exposure, the regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 38 C.F.R. §§ 
3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation in 
establishing a claim for service connection for disability due to 
herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange).  Therefore, the RO should 
address whether the Veteran was exposed to herbicides, and if so, 
should afford him a VA examination to determine whether he has 
colon cancer related to such exposure.  

In order to give the appellant every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should request the Veteran's 
complete service personnel records from the 
National Personnel Records Center (NPRC).  
If the records are unavailable from NPRC, 
the RO should contact the service 
department and the Veteran for any copies 
he has in his possession.

In so doing, the RO should verify whether 
the Veteran may have had any exposure to 
contaminated water at Camp Lejeune or to 
herbicides. 

2.  The RO should contact MacDill Air Force 
Base, or any other appropriate location, to 
make a specific request for the Veteran's 
civilian medical records dated from 1978 to 
1979 and through any other appropriate 
records repository to which pertinent 
records may have been sent.  Specifically, 
it should be ascertained whether civilian 
medical records may be stored somewhere 
other than the medical records for military 
personnel. 

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any sleep disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post-service medical records, and 
statements.

The examiner should identify all current 
sleep disorders.  For each disorder 
identified, the examiner should opine as to 
whether it is at least as likely as not 
that the disorder was caused by or 
permanently aggravated by the Veteran's 
service-connected PTSD and tinnitus or is 
otherwise related to his military service. 

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  If it is determined that the Veteran 
was exposed to contaminated water at Camp 
Lejeune and/or herbicides, he should be 
afforded a VA examination to determine the 
nature and etiology of any colon cancer 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements. 

The examiner should state whether it is at 
least as likely as not that the Veteran has 
colon cancer that is due to his in-service 
exposure to the contaminated water at Camp 
Lejeune or to herbicides or is otherwise 
causally or etiologically related to his 
military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

5.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional evidence.  
If the benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



